ORDER
This case came before the court for oral argument January 27, 1994, pursuant to an order that had directed the plaintiff to appear and show cause why his appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The determination concerning whether the plaintiff had agreed to perform services for the defendant Richard B. Lavornia, Sr. as an individual or with the corporation, Richard B. Lavornia & Sons, Inc., was a factual determination. The trial justice was not clearly wrong in her finding of fact.
Consequently, the plaintiffs appeal from the judgment in favor of the individual defendant, Richard B. Lavornia, Sr., is denied and dismissed. The judgment entered in the Superior Court is affirmed.